DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The Specification filed on 01/21/2021 has been entered by the Examiner.
The disclosure is objected to because of the following informalities:  
There is a grammatical error in line 14 on page 5. The wording “since there is no gaps” should amended to either “since there are no gaps” or “since there is no gap”.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Reference characters 105 in FIG. 2B, 301 in FIG. 4B and 410’ in FIG. 5B are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 19 is objected to because of the following informalities:  
Independent claim 19 refer to “the stowed position”, “the deployed position” and “the intermediate position” with regard to a vertically moveable panel. Therefore, claim 19 should be redrafted as “a stowed position”, “a deployed position” and “an intermediate position”.
  Appropriate correction is required.
Allowable Subject Matter
Claims 1-3, 5-15 and 19-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
The recitations of the specific features of an active liftgate spoiler in claim 1 including especially the construction of an opening in the housing for slidably receiving the moveable panel; and a hollow cavity connected to the opening of the housing, wherein the moveable panel is contained within the hollow cavity when in the stowed position and extends through the opening so that the moveable panel extends away from the housing when moved to the intermediate position and the deployed position is not taught nor is fairly suggested by the prior art of record. 	
	The recitations of the specific features of an active liftgate spoiler in claim 13 including especially the construction of an opening in the housing that faces outward and rearward from the liftgate for slidably receiving the moveable panel; a hollow cavity connected to the opening of the housing, wherein the moveable panel is contained within the hollow cavity when in the stowed position and extends through the opening so that the moveable panel extends away from the housing and away from the liftgate liftgate along a longitudinal axis of the vehicle when the moveable panel is moved to the intermediate position and the deployed position is not taught nor is fairly suggested by the prior art of record. 		
The recitations of the specific features of an active liftgate spoiler in claim 19 including especially the construction of a vertically moving panel located in a vertical cavity of the housing and the vertically moving panel moves between the stowed position, where the vertically moving panel is completely within the vertical cavity, the deployed position where the vertically moving panel extends outward from the vertical cavity away from housing and the intermediate position between the stowed position and the deployed position; a horizontal moveable panel that is an upper tray including a left side panel and a right side panel that move between a stowed position where the left panel and right panel abut and form a uniform exterior surface, a deployed position where the left panel and right panel move away from each other along an axis that is lateral to a longitudinal axis of the vehicle and an intermediate position between the stowed position and the deployed position; and at least one four bar linkage connected between the horizontal moveable panel and the housing for moving the horizontal moveable panel the stowed position, intermediate position and the deployed position is not taught nor is fairly suggested by the prior art of record. 	
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/          Primary Examiner, Art Unit 3612